Citation Nr: 1009091	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-26 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to additional specially adapted housing benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, D.B.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.  He died in March 2004.  The appellant is the Veteran's 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which reimbursed the appellant $1820 in expenses 
related to a specially adapted housing grant.  The RO 
essentially denied a claim for additional expenses borne by 
the appellant.  

The appellant testified at a hearing at the RO before the 
undersigned in September 2010.  A transcript of the 
proceeding is of record. 


FINDINGS OF FACT

1.  The Veteran was notified that he met the basic 
eligibility criteria for entitlement to a specially adapted 
housing grant in June 2003.  He was informed of a 
recommendation to approve a specially adapted housing grant 
in September 2003.

2.  The Veteran and his spouse purchased a new home in 
October 2003.

3.  By letter dated February 27, 2004, VA informed the 
Veteran that he had been awarded a $50,000 specially adapted 
housing grant although the award was not formally approved 
until March 16, 2004.

4.  The Veteran died on March [redacted], 2004.

5.  The United States Government issued the Veteran a $50,000 
check on April 1, 2004.

6.  The Veteran, during his lifetime, did not receive any 
funds pursuant to the VA specially adapted housing grant.

7.  At the time of death, there was an unpaid financial 
obligation of $1,820 that the Veteran had incurred for out-
of-pocket expenses in connection with the specially adapted 
housing grant.

8.  VA reimbursed $1,820 to the appellant.

9.  The Veteran did not incur any obligation over and above 
the $1,820 already paid in connection with his specially 
adapted housing grant.


CONCLUSION OF LAW

There is no legal basis for payment of additional awarded but 
unpaid benefits to the appellant.  38 U.S.C.A. §§ 2101, 5122, 
5107 (West 2002); 38 C.F.R. §§ 3.809, 3.1003, 36.4407 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty-to-assist and notification obligations are codified 
in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009).  In addition, regulations were codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Because the claim in this case is governed by the provisions 
of Chapter 21 of Title 38 of the United States Code, the law 
pertaining to the duty to notify and to assist and its 
implementing regulations are not applicable to such claims.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras 
v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her claims.  
The RO has explained to the appellant the bases for denial of 
the claim, and afforded her the opportunity to present 
information and evidence in support of the claim.  
Significantly, there is no indication that there is any 
existing evidence pertinent to the issue on appeal that has 
not been obtained. 

II.  Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided to a Veteran.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The statute under 
which claims are made allows for assistance, in the form of a 
grant, to be provided to a Veteran in acquiring a home 
suitable to meet his service-connected disability-related 
needs.  

With the death of a veteran, the object of the law cannot be 
accomplished.  This being so, appropriated funds cannot be 
expended to pursue the housing project subsequent to the 
death of a veteran.  A one-time payment for assistance for 
specially adapted housing does not qualify as a "periodic 
monetary benefit" for purposes of 38 U.S.C.A. § 5121, and 
therefore is not payable to a veteran's survivor as an 
accrued benefit.  See Pappalardo v. Brown, 6 Vet. App. 63, 65 
(1993).  

However, a veteran's estate may, under certain circumstances, 
be reimbursed for expenses incurred in contemplation of, or 
in reliance on, receiving a specially adapted housing grant.  
See, e.g., VA O.G.C. Prec. 13-95 (May 10, 1995), 60 Fed. Reg. 
43,187 (1995); Solicitor's Opinion VA-OP Sol. 510-50 (October 
26, 1950).  Funds may be paid from the grant to which the 
Veteran was determined eligible as may be necessary to 
liquidate any obligation incurred by the Veteran prior to his 
death.  The amount of such reimbursement must be within the 
overall limitation of the maximum grant amount.  Op. Sol. 
510-50.

The Veteran was informed in June 2003 that he met the basic 
eligibility requirements for a specially adapted housing 
grant.  He was informed of a recommendation to approve a 
specially adapted housing grant in September 2003.  The 
Veteran and his spouse purchased the [redacted] property, 
via Land Contract, in October 2003.

By letter dated February 27, 2004, the Veteran was notified 
that a specially adapted housing grant totaling $50,000 was 
awarded.  However, it does not appear that the specially 
adapted housing grant was officially granted until March 16, 
2004.  The Veteran died on March [redacted], 2004.  A United States 
Treasury check, in the amount of $50,000 was issued on April 
1, 2004.  This check, which was never placed into an escrow 
account, was returned to the VA.  See generally, 38 U.S.C.A. 
§ 5122; 38 C.F.R. § 3.1003 (where the payee of a check for 
benefits has died prior to negotiating the check, the check 
shall be returned and canceled).  

From the undisbursed specially adapted housing grant monies, 
in February 2006, VA reimbursed $1,820 to the appellant for 
architectural fees related to adapting the house to 
accommodate the Veteran's disability.  The appellant requests 
the remainder of the $50,000, claiming that she incurred 
expenses far in excess of that amount due to loss of equity 
in the sale of the previous house, settlement costs, moving 
and storage costs, home inspection, cleaning costs, and lock 
and door replacement.  

In this case, VA had not yet deposited the specially adapted 
housing grant funds into an escrow account when the Veteran 
passed away.  Upon a Veteran's passing, these funds may be 
used as necessary "to liquidate any obligations incurred by 
the Veteran prior to his or her death."  The question then 
becomes whether the appellant is entitled to reimbursement 
for expenses due to loss of equity in the sale of the 
previous house, settlement costs, moving and storage costs, 
home inspection, cleaning costs, and lock and door 
replacement in contemplation of, or in reliance on, receiving 
the specially adapted housing grant.

There is no doubt the appellant has incurred significant 
expenses in moving to the current home.  For example, the 
Specially Adapted Housing Agent at the Detroit RO initially 
recommended reimbursable expenses which included $52,783.37 
for seller costs of the original home, $24,977.51 for 
purchaser costs of the home intended to be specially adapted, 
$1,820 for architectural fees associated with adapting the 
home, and miscellaneous moving fees such $721.09 for lock 
replacement, $405 for mover costs, $75 for a cleaning fee, 
and $450 for an inspection fee.  It was further indicated 
that costs associated with a sewage lift replacement pump 
appeared to be a maintenance item.  Additionally, work 
performed for a new toilet and shower tile work were deemed 
unrelated to the grant, as the bathroom was scheduled for 
remodeling with grant funds.

Thereafter, the Specially Adapted Housing Agent at the 
Detroit RO recommended reimbursable expenses totaling 
$5,544.80 based upon settlement fees for the original home, 
settlement fees for the specially adapted home, architectural 
plans, home inspection, furniture moving fee and furniture 
storage.

Thereafter, the Specially Adapted Housing Agent at the 
Detroit RO recommended reimbursable expenses totaling $44,636 
based upon an analysis of a loss of equity position plus the 
architectural plans.

In pertinent part, VA O.G.C. Prec. 13-95, page 7, notes as 
follows:

Under 38 C.F.R. § 36.4407, the Secretary 
is permitted to take action 'to relieve 
undue prejudice to a veteran or third 
party contracting or dealing with such 
veteran . . . .'  We believe this 
regulation would permit VA to continue 
the practice . . . of reimbursing the 
veteran's estate or a third party for 
certain limited costs clearly incurred in 
preparation for the remodeling of the 
home.  We understand, for example, that 
the contractor ordered special supplies 
and incurred a loss in returning those 
items.  This would be a reasonable 
expense under section 36.4407.  Your 
proposal to reimburse the family for a 
potential loss on the resale of the 
property goes well beyond what the 
statute and regulations envision, 
however.  

On review of the record, the Board notes that the Veteran and 
the appellant incurred all of the reimbursable costs claims, 
to include a change their equity position, before the 
Specially Adapted Housing Grant was formally approved.  At 
best, the transaction occurred after a Specially Adapted 
Housing Grant was recommended to be approved.  In fact, the 
appellant lived in this household for several months before 
receiving formal notification of approval.  A further 
significant fact is that the Specially Adapted Housing Grant, 
which was approved, was never endorsed by the Veteran or 
placed in an escrow account.

Overall, the award of $1,820 for architectural fees is within 
the type of reimbursements allowable under the law, as a cost 
incurred in preparation for the remodeling of the home.  The 
remaining claimed costs are not reimbursable, as they were 
not costs approved by VA, incident to the special adapted 
housing grant, or obligations to third parties in preparation 
for the remodeling of the home.

The Board is bound by General Counsel opinions.  38 U.S.C.A. 
§ 7104(c).  On this record, the Board finds that the Veteran 
and his spouse did not incur additional expenses (other than 
architectural fees) directly related to the specially adapted 
housing grant, as defined in the General Counsel opinion.  
Thus, there is no entitlement under the law to the benefit 
sought.  

The relevant facts are not in dispute and, therefore, it is 
the law rather than an interpretation of the evidence, which 
governs the outcome of this case.  The Board sympathizes with 
the appellant's situation and particular circumstances, 
especially considering that the circumstances may be entirely 
different if the Veteran had received the monies prior to his 
death.  However, the Board is without authority to grant the 
benefit sought.  There is no legal basis for a grant of this 
claim, and it must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Payment of additional specially adapted housing grant 
benefits is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


